DETAILED ACTION
  
EXAMINER’S AMENDMENT
 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Aden R. Draper, Reg. No. 69,589 on 10/27/2021. 

Claims:

1) (Currently Amended) Method for associating radio data with a travel path of a mobile device in a public transportation building, said method comprising: 
collecting a plurality of position data items, wherein each of the plurality of position data items represents a respective position parameter captured by said mobile device that is indicative of a coarse position at which said mobile device was located when said respective position parameter was captured by said mobile device, wherein capturing the respective position parameter comprises determining the respective position parameter at least partially based on a captured value of a physical quantity captured by a sensor of said mobile device; collecting a plurality of motion data items, wherein each of said plurality of motion data items represents a respective motion parameter captured by said mobile device that is indicative of a respective user motion 
collecting radio data captured by said mobile device; 
determining, at least partially based on said plurality of position data items and public transportation data, an arrival area of said public transportation building as start of said travel path and/or a departure area of said public transportation building as end of said travel path; 
determining, at least partially based on building map data of said public transportation building, a plurality of paths in said public transportation building starting at said arrival area of said public transportation building and/or ending at said departure area of said public transportation building, wherein said building map data represents a graph comprising a plurality of nodes connected by respective ones of a plurality of edges and each path of the plurality of paths represents a respective subgraph of the graph, each subgraph comprising a respective at least two nodes of the plurality of nodes and a respective one or more edges of the plurality of edges, each edge of the respective one or more edges connects a respective two nodes of the respective at least two nodes; 
identifying the travel path from the plurality of paths that said mobile device traversed through said public transportation building, wherein identifying the travel path from the plurality of paths comprises determining the respective subgraph that best matches a traveled subgraph representing at least a portion of the traveled sequence of motion activities; and 
,  
 	wherein at least one of said plurality of motion data items is further indicative of a user motion duration associated with the respective user motion activity, each edge of the plurality of edges is associated with a respective weight determined based on an edge motion activity and an edge motion duration corresponding to the edge motion activity, and the respective subgraph that best matches the traveled subgraph is determined based at least in part on the respective weight of the respective one or more edges of the subgraph and user motion activities and corresponding user motion durations of said plurality of motion data items corresponding to the traveled subgraph.   

15) (Currently Amended) An apparatus comprising at least one processor and at least one memory containing computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to perform at least the following: 
 	collecting a plurality of position data items, wherein each of the plurality of position data items represents a respective position parameter captured by said mobile device that is indicative of a coarse position at which said mobile device was located when said respective position parameter was captured by said mobile device, wherein capturing the respective position parameter comprises determining the respective position parameter at least partially based on a captured value of a physical quantity captured by a sensor of said mobile device; 

 	collecting radio data captured by said mobile device; 
 	determining, at least partially based on said plurality of position data items and public transportation data, an arrival area of a public transportation building as start of a travel path of said mobile device in said public transportation building and/or a departure area of said public transportation building as end of said travel path; 
 	determining, at least partially based on building map data of said public transportation building, a plurality of paths in said public transportation building starting at said arrival area of said public transportation building and/or ending at said departure area of said public transportation building, wherein said building map data represents a graph comprising a plurality of nodes connected by respective ones of a plurality of edges and each path of the plurality of paths represents a respective subgraph of the graph, each subgraph comprising a respective at least two nodes of the plurality of nodes and a respective one or more edges of the plurality of edges, each edge of the respective one or more edges connects a respective two nodes of the respective at least two nodes; 
 	identifying the travel path from the plurality of paths that said mobile device traversed through said public transportation building, wherein identifying the travel path , 
 	wherein at least one of said plurality of motion data items is further indicative of a user motion duration associated with the respective user motion activity, each edge of the plurality of edges is associated with a respective weight determined based on an edge motion activity and an edge motion duration corresponding to the edge motion activity, and the respective subgraph that best matches the traveled subgraph is determined based at least in part on the respective weight of the respective one or more edges of the subgraph and user motion activities and corresponding user motion durations of said plurality of motion data items corresponding to the traveled subgraph.  

20) (Currently Amended) A non-transitory computer readable storage medium configured to store computer program code, wherein the computer program code is configured, upon execution by one or more processors, to cause an apparatus to: 
 	collect a plurality of position data items, wherein each of the plurality of position data items represents a respective position parameter captured by said mobile device that is indicative of a coarse position at which said mobile device was located when said respective position parameter was captured by said mobile device, wherein capturing the respective position parameter comprises determining the respective position parameter at least partially based on a captured value of a physical quantity captured by a sensor of said mobile device; 

collect radio data captured by said mobile device; 
determine, at least partially based on said plurality of position data items and public transportation data, an arrival area of a public transportation building as start of a travel path of said mobile device in said public transportation building and/or a departure area of said public transportation building as end of said travel path; 
determine, at least partially based on building map data of said public transportation building, a plurality of paths in said public transportation building starting at said arrival area of said public transportation building and/or ending at said departure area of said public transportation building, wherein said building map data represents a graph comprising a plurality of nodes connected by respective ones of a plurality of edges and each path of the plurality of paths represents a respective subgraph of the graph, each subgraph comprising a respective at least two nodes of the plurality of nodes and a respective one or more edges of the plurality of edges, each edge of the respective one or more edges connects a respective two nodes of the respective at least two nodes; 
identify the travel path from the plurality of paths that said mobile device traversed through said public transportation building, wherein identifying the travel path ,  
 	wherein at least one of said plurality of motion data items is further indicative of a user motion duration associated with the respective user motion activity, each edge of the plurality of edges is associated with a respective weight determined based on an edge motion activity and an edge motion duration corresponding to the edge motion activity, and the respective subgraph that best matches the traveled subgraph is determined based at least in part on the respective weight of the respective one or more edges of the subgraph and user motion activities and corresponding user motion durations of said plurality of motion data items corresponding to the traveled subgraph.


24. (Canceled)


Allowable Subject Matter

2.	Claims 1-2, 4-5, 7-11, 13-16, and 18-23 are allowed.

3.	The following is an examiner’s reason for allowance:


 	said method, wherein each of the plurality of position data items represents a respective position parameter captured by said mobile device that is indicative of a coarse position of said mobile device at which said mobile device was located when said respective position parameter was captured by said mobile device, 
		wherein capturing the respective position parameter comprises determining the respective position parameter at least partially based on a captured value of a physical quantity captured by a sensor of said mobile device; 
 	collecting radio data captured by said mobile device; 
 	determining, at least partially based on said plurality of position data items and public transportation data, an arrival area of said public transportation building as start of said path and/or a departure area of said public transportation building as end of said path; and 
 determining, at least partially based on building map data of said public transportation building, a plurality of potential paths of said mobile device in said public transportation building starting at said arrival area of said public transportation building; 
	identifying, at least partially based on the plurality of position data items, the path that said mobile device traversed through the at least one public transportation building from the plurality of potential paths; and 
 	associating at least a portion of the radio data with the identified path.

The prior art of record Hill et al. (US 2004/0147267 A1) discloses applying weightings to edges of graph in accordance with predetermined parameters.
The prior art of record Dagtas et al. (US 2002/0196370 A1) discloses weight factors pertaining to specific features of an image.
    	However, Millman et al., Krum et al., Hill et al., nor Dagtas et al. teaches or suggests or made obvious 
  	wherein at least one of said plurality of motion data items is further indicative of a user motion duration associated with the respective user motion activity, 
 	each edge of the plurality of edges is associated with a respective weight determined based on an edge motion activity and an edge motion duration corresponding to the edge motion activity, and 
 	the respective subgraph that best matches the traveled subgraph is determined based at least in part on the respective weight of the respective one or more edges of the subgraph and user motion activities and corresponding user motion durations of said plurality of motion data items corresponding to the traveled subgraph.   

 	Regarding claim 15, the prior art of record Millman et al. (US 2016/0094954 A1) discloses an apparatus comprising 
	at least one processor and 
	at least one memory containing computer program code, 

 	collecting a plurality of position data items, 
wherein each of the plurality of position data items represents a respective position parameter captured by said mobile device that is indicative of a coarse position of said mobile device at which said mobile device was located when said respective position parameter was captured by said mobile device), 
 		wherein capturing the respective position parameter comprises determining the respective position parameter at least partially based on a captured value of a physical quantity captured by a sensor of said mobile device; 
 	collect radio data captured by said mobile device; 
 	determining, at least partially based on said plurality of position data items and public transportation data, an arrival area of said public transportation building as start of said path and/or a departure area of said public transportation building as end of said path; 
 	determining, at least partially based on building map data of said public transportation building, a plurality of potential paths of said mobile device in said public transportation building starting at said arrival area of said public transportation building  and/or ending at said departure area of said public transportation building; 
 	identifying, at least partially based on the plurality of position data items, the path that said mobile device traversed through the at least one public transportation building from the plurality of potential paths; and 

 	The prior art of record Krum et al. (US 2005/0258957 A1) discloses edge weights as Euclidian distance between nodes.
The prior art of record Hill et al. (US 2004/0147267 A1) discloses applying weightings to edges of graph in accordance with predetermined parameters.
The prior art of record Dagtas et al. (US 2002/0196370 A1) discloses weight factors pertaining to specific features of an image.
    	However, Millman et al., Krum et al., Hill et al., nor Dagtas et al. teaches or suggests or made obvious 
  	wherein at least one of said plurality of motion data items is further indicative of a user motion duration associated with the respective user motion activity, 
 	each edge of the plurality of edges is associated with a respective weight determined based on an edge motion activity and an edge motion duration corresponding to the edge motion activity, and 
 	the respective subgraph that best matches the traveled subgraph is determined based at least in part on the respective weight of the respective one or more edges of the subgraph and user motion activities and corresponding user motion durations of said plurality of motion data items corresponding to the traveled subgraph.   


 	wherein the computer program code is configured, upon execution by one or more processors, to cause an apparatus to: 
 	collect a plurality of position data items, 
wherein each of the plurality of position data items represents a respective position parameter captured by said mobile device that is indicative of a coarse position of said mobile device at which said mobile device was located when said respective position parameter was captured by said mobile device, 
wherein capturing the respective position parameter comprises determining the respective position parameter at least partially based on a captured value of a physical quantity captured by a sensor of said mobile device; 
collect radio data captured by said mobile device; 
 	determine, at least partially based on said plurality of position data items and public transportation data, an arrival area of said public transportation building as start of said path and/or a departure area of said public transportation building as end of said path; 
 	determine, at least partially based on building map data of said public transportation building, a plurality of potential paths of said mobile device in said public transportation building starting at said arrival area of said public transportation building  and/or ending at said departure area of said public transportation building; and 

associate at least a portion of the radio data with the identified path. 
 	The prior art of record Krum et al. (US 2005/0258957 A1) discloses edge weights as Euclidian distance between nodes.
The prior art of record Hill et al. (US 2004/0147267 A1) discloses applying weightings to edges of graph in accordance with predetermined parameters.
The prior art of record Dagtas et al. (US 2002/0196370 A1) discloses weight factors pertaining to specific features of an image. 
    	However, Millman et al., Krum et al., Hill et al., nor Dagtas et al. teaches or suggests or made obvious 
  	wherein at least one of said plurality of motion data items is further indicative of a user motion duration associated with the respective user motion activity, 
 	each edge of the plurality of edges is associated with a respective weight determined based on an edge motion activity and an edge motion duration corresponding to the edge motion activity, and 
 	the respective subgraph that best matches the traveled subgraph is determined based at least in part on the respective weight of the respective one or more edges of the subgraph and user motion activities and corresponding user motion durations of said plurality of motion data items corresponding to the traveled subgraph.   

4. 	All the dependent claims are also allowed based on their dependency on claims 1, 15, and 20.  

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J. YI whose telephone number is (571)270-7696.  The examiner can normally be reached on Monday thru Friday: 8:00AM to 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDER  YI/
Examiner, Art Unit 2643

                                                                                                                                                                                                     /JINSONG HU/Supervisory Patent Examiner, Art Unit 2643